COURT OF APPEALS
SANIJEE BRYAN MARION                       FOUKTH COURT OF APPEALS DISTRICT                         KEITH EHOTTLE
 CHIEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                          CLCRK OF COURT
KAREN ANGEXJNI                                  300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO. TEXAS 7S2O5-3037
REBECAC. MARTINEZ                           WWW.TXCOURTS.aOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O.ALVAREZ                                                                                   (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                       FACSIMILE NO.
 JUSTICES                                                                                            (210)335-2762



                                                   April 29. 2015



        Robinson C, Ramsey                                         James Maverick McNeel
       Langlcy & Banack. Inc.                                      Strasburger & Price. LLP
       745 E. Mulberry. Suite 900                                  2301 Broadway
       San Antonio, TX 78212                                       San Antonio. TX 78215-1157



       RE:       Court of Appeals Number:      04-14-00751-CV
                 Trial Court Case Number:      2014-CVQ-001098-D4
                  Style:                       Josefina Alexander Gonzalez, et al. v.Raymond De Leon, et al.



        Dear Counsel:


                 The above cause has been set for formal submission and oral argument before this Court
       on June 23, 2015, at 9:00 AM, before a panel consisting of Justice Marialyn Barnard, Justice
        Patricia O. Alvarez, and Justice Jason Pulliam.


                  Argument is limited lo twenty (20) minutes to each side and ten (10) minutes rebuttal for
       the appellant. If you do not wish lo present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.


                                                                Very truly yours.




                                                                Maria      n Barnard/Justice

        cc:   Judith Rued Blakeway
              Joyce W. Moore
              Jeffrey Thomas Knebel
              Paula Boston
              Laura C Mason